Citation Nr: 1424049	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-24 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury.

2.  Entitlement to an initial compensable rating for tension headaches.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 2000 to November 2003.  He served in Kuwait and Iraq from April 2003 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In April 2012, the Board remanded the case for further development.
 
While on appeal in a rating decision in April 2013, the RO granted service connection for tension headaches and assigned an initial noncompensable rating.  And the Veteran has filed correspondence that the Board reasonably construes as a notice of disagreement with the rating.  

The claim of service connection for residuals of a traumatic brain injury and the claim for an initial compensable rating for tension headaches are REMANDED to an Agency of Original Jurisdiction (AOJ).


REMAND 

In its remand in April 2012, the Board directed that the Veteran be afforded a VA examination under the protocol for traumatic brain injury.  The VA examination was conducted in May 2012, but it is unclear whether the examination was done using the template for The Comprehensive TBI Evaluation.  VHA DIRECTIVE 2010-012.  The VHA Directive followed the VBA Training Letter 09-01 (January 21, 2009), cited by the Board in the remand.  And further development under the duty to assist is needed. 




The Board reasonably construes the Veteran's statement in May 2013 as a timely notice of disagreement to the initial noncompensable rating for tension headaches.  As an AOJ has not had the opportunity to issue a statement of the case, addressing the claim, a remand is required.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following. 

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:

a).  Whether it is at least as likely as not (probability of 50 percent) that the Veteran has residuals of a traumatic brain injury using the protocol for The Comprehensive TBI Evaluation.  VHA DIRECTIVE 2010-012.

In formulating the opinion, the VA examiner is asked to consider the following: 

The service treatment records show that on physical examination in August 2003 the Veteran gave history of a head injury and of a loss of consciousness. 

As for the head injury, the examiner noted that a fuel can had fallen on the Veteran's head and he had sustained a small cut. 

As for a loss of consciousness, the examiner noted that the Veteran had twice suffered from heat exhaustion. 


The Veteran recalled that he was told that he had heat exhaustion and his sergeant, who was in the passenger seat of the truck, told him he had passed out and he had fallen out of the truck, while it was moving.  The sergeant did not know if the Veteran had hit his head. The Veteran does not know if he hit his head. 

The Veteran's symptoms have been loss of concentration, memory problems, and sleep disturbance. The Veteran is service-connected for posttraumatic stress disorder and for tension headaches. 

b).  If Veteran does not have a diagnosis of traumatic brain injury, then are the Veteran's symptoms of loss of concentration, memory problems, and sleep disturbance manifestations of service-connected posttraumatic stress disorder or tension headaches.

The Veteran's file must be made available to the examiner for review. 

2.  After the above development has been completed, adjudicate the claim of service connection.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.






Furnish the Veteran and his representative a statement of the case on the claim for increase for tension headaches.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.



_____________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


